     Case 2:20-cv-00010-JAD-DJA Document 28 Filed 06/23/20 Page 1 of 2



 1   Kevin C. Barrett, State Bar No. 8959
     BARRETT & MATURA, P.C.
 2   7575 Vegas Drive, Suite 150c
     Las Vegas, NV 89128
 3   Telephone: (702) 833-1033
     Facsimile: (602) 792-5711
 4   Email: kbarrett@barrettmatura.com
 5   Attorney for Colony Insurance Company
 6
                                 UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA
 8
      ARIZONA CIVIL CONSTRUCTORS, INC., a
 9    Nevada corporation,
                                                     Case No. 2:20-cv-00010-JAD-DJA
10                  Plaintiff,
11    v.                                             JOINT MOTION AND ORDER TO
                                                     EXTEND DEADLINE TO RESPOND
12                                                   TO MOTION FOR GOOD FAITH
      COLONY INSURANCE COMPANY; HDI                  DETERMINATION OF SETTLEMENT
13    GLOBAL SPECIALTY SE, fka
      INTERNATIONAL INSURANCE                        (Fourth Request)
14    COMPANY OF HANNOVER SE;
      MIDWEST FAMILY MUTUAL
15    INSURANCE COMPANY; DOES I-X,
      inclusive; AND ROE CORPORATIONS I-X,
16    inclusive,
17                  Defendants.

18
            Pursuant to Local Rule 7-1 and IA 6-1, Plaintiff and Defendant Colony Insurance
19
     Company hereby submit this Joint Motion and Order to extend the deadline to respond to
20
     Plaintiff’s Motion for Good Faith Determination of Settlement, filed with this Court on
21
     April 10, 2020 (ECF 19). Due to the ongoing health concerns and limited staffing, the
22
     parties require additional time in order to adequately review all of the necessary
23
     documentation and respond to this Motion. Counsel for Colony recently was required to
24
     close its offices once again. In addition, Plaintiff and Defendant Colony have been actively
25
     participating in ongoing discussions and efforts to try to resolve the claims as between them.
26
     However, given the continuing closures due to COVID-19, communication among counsel
27
     and the parties themselves has been significantly affected and delayed more than usual. The
28
     Case 2:20-cv-00010-JAD-DJA Document 28 Filed 06/23/20 Page 2 of 2



 1   parties would like an opportunity to fully engage in these discussions in order to either avoid
 2   unnecessary Court time and resources or, in the alternative, in order to fully and adequately
 3   respond to the Motion.
 4          Therefore, these parties jointly request that this Court order an additional extension
 5   of 30 days, or until July 20, 2020 to file a Response.
 6          This Stipulation is submitted in good faith and not to cause any unnecessary delay.
 7   This is the parties’ fourth request for an extension.
 8             DATED this 19th day of June 2020.
 9
                                                BARRETT & MATURA, P.C.
10
11                                              By:       /s/ Kevin C. Barrett
                                                          Kevin C. Barrett
12                                                        7575 Vegas Drive, Suite 150c
                                                          Las Vegas, NV 89128
13                                                        Attorney for Defendant Colony Insurance
                                                          Company
14
                                                By:       /s/ Brandi M. Planet
15                                                        John Randall Jefferies, Esq.
                                                          Brandi M. Planet, Esq.
16                                                        Chelsie A. Adams, Esq.
                                                          300 South 4th Street, 14th Floor
17                                                        Las Vegas, Nevada 89101
                                                          Attorneys for Plaintiff Arizona Civil
18                                                        Constructors, Inc.
19
20                                                        IT IS SO ORDERED
21
22
                                                          _________________________________
23                                                        UNITED      STATES
                                                          UNITED STATES         MAGISTRATE
                                                                           DISTRICT JUDGE
                                                          JUDGE
                                                          Dated: June 23, 2020.
24
                                                          DATED: _________________________
25
26
27
28                                                    2
